DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plurality of lower conductive pads" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 lines 10-11, claim 15 line 4 and claim 16 line 3 recite the limitation "the upper conductive pad".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 line 17, 20, claim 15 line 3-4 and claim 16 lines 2-3 recites the limitation "the first dam structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 line 21 recites the limitation "the first conductive connector".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeng et al. (US 2019/0131284, as disclosed in previous Office Action).
As for claim 1, Jeng et al. disclose in Figs. 1A-1J and the related text a semiconductor package comprising: 
a first package substrate 120; 
a first semiconductor chip 142 on the first package substrate; 
an interposer substrate 170/172 comprising a lower surface facing the first package substrate, an upper surface opposite to the lower surface, and an upper conductive pad 173b in the upper surface; 
a first dam structure 240 on the upper surface of the interposer substrate 170 and extending along an (upper) edge of the upper conductive pad 173b, the first dam structure 240 including an inner wall defining an opening (recess portion); 
a first molding layer 210/360 (claims does not require first molding layer is a single layer, for broad interpretation polymer layers 210 and 360 consider as a first molding layer) in contact with an outer wall of the first dam structure 240 and including a lower portion extending under the lower surface of the interposer substrate 170 and an upper portion extending over the upper surface of the interposer substrate 170 (fig. 1J); and 
a conductive connector 316 in the opening of the first dam structure 240 such that the conductive connector 316 (electrically) contacts the upper conductive pad 173b and the inner wall of the first dam structure 240 (fig. 1J), 
wherein an upper surface of the conductive connector 316 is higher than at least one of an upper surface of the first dam structure 240 or an upper surface of the first molding layer 210/360, 
wherein the first semiconductor chip 140 is provided between the first package substrate 120 and the interposer substrate 170, and
wherein the first dam structure 240 includes a material different from a material of the molding layer 210/360 and a material of the conductive connector 316 ([0048], [0053], [0061] and [0071]).  

As for claim 4, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam structure 240 includes an conductive material ([0048] and [0061]).  

As for claim 5, Jeng et al. disclose the semiconductor package of claim 1, wherein the upper surface (upper surface of 360) of the first molding layer 210/360 is coplanar with the upper surface of the first dam structure 240 (fig. 1J).  

As for claim 6, Jeng et al. disclose the semiconductor package of claim 1, wherein the upper conductive pad 173b is one of a plurality of conductive pads 173b, the first dam structure 240 is one of a plurality of first dam structures 240 spaced apart from each other (fig. 1J) such that at least a portion 360 of the first molding layer 210/360 is between the plurality of first dam structure 240, and wherein each of the first dam structures 240 extends along edges of different upper conductive pads 173b, and wherein the first molding layer 210/360 is between the first dam structures 240 (fig. 1J).  

As for claim 8, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam structure 240 at least partially overlaps the upper conductive pad 173b in a vertical direction (fig. 1J).  

As for claim 9, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second dam structure (outer 240) on the upper surface of the interposer substrate 170, wherein the upper conductive pad 173b is one of a plurality of conductive pads 173b, the first dam structure (inner 240) in one of a plurality of first dam structures, and the plurality of first dam structures (inner 240) are spaced apart from each other, and wherein each of the first dam structures (inner 240) extends along edges of different upper conductive pads 173b, and wherein the second dam structure (outer 240) encloses the plurality of first dam structures (inner 240) (fig. 1J).  

As for claim 11, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second semiconductor chip 320 connected to the interposer substrate 170 through the conductive connector 240 (fig. 1J).  

As for claim 12, Jeng et al. disclose the semiconductor package of claim 11, further comprising: a second molding layer 350 in (thermally/electrically) contact with the second semiconductor chip 320 and the first molding layer 210/360 (fig. 1J).  

As for claim 13, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second package substrate 310 connected to the interposer substrate 170 through the conductive connector 316; and 4Atty. Dkt. No. 2557-003247-USU.S. Application No. 17/098,748a second semiconductor chip 320 on the second package substrate 310 (fig. 1J).  

As for claim 21, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam structure 240 includes a solder resist 178 (fig. 1J [0047]).  

As for claim 22, Jeng et al. disclose the semiconductor package of claim 1, the first dam structure 240 physically isolates the upper conductive pad 173b from the molding layer 210/360 (fig. 1J).



As for claim 1, Jeng et al. disclose in Figs. 1A-1J and the related text a semiconductor package comprising: 
a first package substrate 120; 
a first semiconductor chip 142 on the first package substrate; 
an interposer substrate 172 comprising a lower surface facing the first package substrate, an upper surface opposite to the lower surface, and an upper conductive pad 173b in the upper surface; 
a first dam structure 178 on the upper surface of the interposer substrate 172 and extending along an (upper) edge of the upper conductive pad 173b, the first dam structure 240 including an inner wall defining an opening (fig. 1J); 
a first molding layer 210/360 (claims does not require first molding layer is a single layer, for broad interpretation polymer layers 210 and 360 consider as a first molding layer) in contact with an outer wall of the first dam structure 178 and including a lower portion extending under the lower surface of the interposer substrate 172 and an upper portion extending over the upper surface of the interposer substrate 172 (fig. 1J); and 
a conductive connector 240 in the opening of the first dam structure 178 such that the conductive connector 240 (electrically) contacts the upper conductive pad 173b and the inner wall of the first dam structure 178 (fig. 1J), 
wherein an upper surface of the conductive connector 240 is higher than at least one of an upper surface of the first dam structure 178 or an upper surface of the first molding layer 210/360, 
wherein the first semiconductor chip 140 is provided between the first package substrate 120 and the interposer substrate 172, and
wherein the first dam structure 178 includes a material different from a material of the molding layer 210/360 and a material of the conductive connector 240 ([0047], [0053], [0061] and [0071]).  

As for claim 3, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam structure 178 includes an insulating material [0047].  

As for claim 9, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second dam structure (outer 178) on the upper surface of the interposer substrate 170, wherein the upper conductive pad 173b is one of a plurality of conductive pads 173b, the first dam structure (inner 178) in one of a plurality of first dam structures, and the plurality of first dam structures (inner 178) are spaced apart from each other, and wherein each of the first dam structures (inner 178) extends along edges of different upper conductive pads 173b, and wherein the second dam structure (outer 240) encloses the plurality of first dam structures (inner 240) (fig. 1J).  

As for claim 10, Jeng et al. disclose the semiconductor package of claim 9, further comprising: a trench part (where 173b formed in) in the upper surface of the interposer substrate 172 between the plurality of first dam structures (inner 178) and the second dam structure (outer 178).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al.
As for claim 7, Jeng et al. disclosed the entire claimed invention, as applied in claim 1, except wherein a height of the first dam structure is 5 micrometers to 100 micrometers.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a height of the first dam structure is 5 micrometers to 100 micrometers, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim(s) 2 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. in view of Shih (US 9,922,924 as disclosed in previous Office Action).
As for claims 2 and 14, Jeng et al. disclose in Figs. 1A-1J and the related text a semiconductor package comprising: 
a first package substrate 120; 
a first semiconductor chip 140 on the first package substrate 120; 
an interposer substrate 170 comprising a lower surface facing the first package substrate 120, an upper surface opposite to the lower surface, and a lower conductive pad 173a in the lower surface and a plurality of upper conductive pads 173b in the upper surface; 
a first conductive connectors 180 between the plurality of lower conductive pads 173a and the first package substrate 120; 
a plurality of first dam structures 240 on the upper surface of the interposer substrate 170 and continuously extending along an edge of the upper conductive pad 173b and an inner wall defining an opening (recess portion); and 
a first molding layer 210/360 in (thermally/electrically) contact with the lower and upper surfaces of the interposer substrate 170 and with outer walls of the plurality of first dam structures 240, the first molding layer 210/360 comprising a first portion 360 above the upper surface of the interposer substrate 170 such that the first portion 360 of the first molding layer 210/360 is between the plurality of first dam structures 240 and has having an upper surface planar to an upper surface of the ring shape of the first dam structure 240, 
wherein the first semiconductor chip 140 is provided between the first package substrate 120 and the interposer substrate 170, and 
wherein the first dam structure 240 includes a material different from a material of the molding layer 210/360 and a material of the first conductive connector 180.
Jeng et al. do not disclose the first dam structure having a ring shape.  
Shih teach in Figs. 5, 12, 13A and the related text a plurality of first dam structure 414a having a ring shape continuously extending along an edge of the upper conductive pad 614 and an inner wall defining an opening (fig. 13A).  
Jeng et al. and Shih are analogous art because they both are directed semiconductor packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeng et al. to include the first dam structure having a ring shape continuously extending along an edge of the upper conductive pad and an inner wall defining an opening as taught by Shih, in order to help the conductive pillar/dam to support the connections (Col. 1 Lines 54-55 of Shih).

As for claim 15, Jeng et al. disclose the semiconductor package of claim 14, further 5Atty. Dkt. No. 2557-003247-US U.S. Application No. 17/098,748 comprising: a second conductive connector 316 in contact with the inner wall of the first dam structure 240 and the upper conductive pad 173b; a second semiconductor chip 320 on the interposer substrate 170 and connected to the interposer substrate 170 through the second conductive connector 316; and a second molding layer 350 covering a side surface of the second semiconductor chip 320 and (thermally/electrically) contacting the first molding layer 210/360.  

As for claim 16, Jeng et al. disclose the semiconductor package of claim 14, further comprising: a second conductive connector 316 in contact with an inner wall of the first dam structure 240 and with the upper conductive pad 173b; a second package substrate 310 on the interposer substrate 170, and connected to the interposer substrate 170 through the second conductive connector 316; and a second semiconductor chip 320 on the second package substrate 310 (fig. 1J).  
  
Response to Arguments
The present amendments of above claims did not overcome the prior rejection because the Applicant does not clearly define the first molding layer is a single layer structure.  For broad interpretation polymer layers 210 and 360 consider as a first molding layer.  Therefore the amended claims did not overcome the current prior art rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811